EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Tyler Jeffs on 8/25/2022.

The application is amended as follows:
IN THE CLAIMS
1. 	(currently amended)	 A local server for managing an intermittent network, comprising:
a processor;
a memory communicatively coupled to the processor;
an internet connection manager to manage data transfer from the internet to the local server;
a wireless local area network (LAN) access point to communicatively couple at least one local client device to the local server;
a local network manager to, when executed by the processor manage a network comprising the local client device to use the local server as a proxy server; and
an update manager to:
manage core content on the local server;
download data from the internet for the local client device;
ensure the local client device comprises the core content by:
transmitting a local multicast packet to identify a connected local client device;
querying the connected local client device to determine what core content and applications from the local server [[is]] are stored on the local client device;
tracking a version number of applications on the local client device;
pushing core content and applications that are on the local server that [[is]] are not on the local client device to the local client device in response to a determination that the local client is communicatively coupled to the local server; and
updating the connected local client device browser settings.

2. 	(original)	The local server of claim 1, comprising:
a discovery manager to discover the local client device in the LAN; and
a configuration manager to automatically configure the local client device.

3. 	(original)	The local server of claim 2, wherein the configuration manager automatically configures the proxy settings of a browser of the local client device.

4. 	(original)	The local server of claim 2, wherein the configuration manager installs a local agent on the local client device, wherein the local agent defines how the local client device communicates with the local server.

5. 	(original)	The local server of claim 1, wherein the local server restricts the local client device from accessing the internet through the local server.

6. 	(original)	The local server of claim 1, wherein the local server, when access to the internet is obtained, downloads a configuration file, the configuration file comprising instructions for the local server to manage the local client device.

7. 	(original)	The local server of claim 1, wherein the local client device is a printing device.

8. 	(original)	The local server of claim 1, wherein the downloaded data comprises executable programs, data files, video files, audio files, audio-video files, documents, or combinations thereof.

9. 	(original)	The local server of claim 1, wherein:
the downloaded data comprises at least one executable application; and
the update manager instructs the local client device to install the at least one executable application.

10. 	(previously presented)		The local server of claim 1, wherein the timing of the downloading of the data is managed by the local server based on quality and speed of a connection to the internet.

11. 	(previously presented)		The local server of claim 1, wherein the update manager:
stores at least one web page obtained from the internet on the local server; and
serves the at least one web page to the local client device to mitigate an intermittent network connection.

12. 	(original)	The local server of claim 1, wherein the update manager:
determines available disk space on the local client device; and
transfers data to the local client device to optimize utilization of the LAN by the local client device based on the available disk space on the local client device.

13. 	(original)	The local server of claim 1, comprising an analytics manager to retrieve analytics data from the local client device.

14. 	(currently amended)	A method of managing an intermittent network, comprising:
with a local network manager executed by a processor of a local server, managing at least one local client device to use the local server as a proxy server;
with an internet connection manager executed by the processor of the local server, transferring data between an internet and the local server based on a quality and speed of a connection to the internet;
with an update manager: 
track learning curriculum content that is to be distributed to local client devices;
downloading data from the internet for the local client device;
managing learning curriculum content on the local server;
ensuring the local client device comprises the learning curriculum content by:
	transmitting a local multicast packet to identify a connected local client device;
querying the connected local client device to determine what learning curriculum content and applications from the local server [[is]] are stored on the local client device;
tracking a version number of applications on the local client device;
sending learning curriculum content and applications downloaded from the internet by the local server that [[is]] are not on the local client device to the local client device; and
updating the connected local client browser settings; and
with an analytics manager, retrieving analytics data from the local client device,
wherein the local server restricts the local client device from accessing the internet through the local server.

15. 	(original)	The method of claim 14, comprising:
with a discovery manager executed by the processor, communicatively coupling the local client device to the LAN access point of the local server; and
with a configuration manager, automatically configuring the local client device.

16. 	(original)	The method of claim 14, comprising, with the analytics manager, transmitting the analytics data from the local server to a remote server, based on at least a network speed and bandwidth available.

17. 	(original)	The method of claim 14, wherein the configuration manager automatically configures the proxy settings of a browser of the local client device.

18. 	(currently amended)	 A computer program product for managing an intermittent network, the computer program product comprising:
a non-transitory computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor:
with a local network manager, manage at least one local client device to use the local server as a proxy server;
	with an internet connection manager, manage data transfer from an internet to the local server based on a quality and speed of a connection to the internet; 
	with an update manager:
identify, from a configuration file, learning curriculum content on the local client device that are to be updated;
download data from the internet for the local client device;
manage learning curriculum content on the local server;
ensure the local client device comprises the learning curriculum content by:
transmitting a local multicast packet to identify a connected local client device;
querying the connected local client device to determine what learning curriculum content and applications from the local server [[is]] are stored on the local client device;
	tracking a version number of applications on the local client device;
	sending learning curriculum content and applications downloaded from the internet by the local server that [[is]] are not on the local client device to the local client device;
updating the connected local client device browser settings;
	with an analytics manager, retrieving analytics data from the local client device, wherein the analytics data indicates a manner in which users are utilizing the local client devices; and
	with a configuration manager, tracking the learning curriculum content sent to the local client device; and serving the sent learning curriculum content to other local client devices.

19. 	(previously presented)		The computer program product of claim 18, comprising computer usable program code to, when executed by the processor:
with a discovery manager, communicatively couple the local client device to a local area network (LAN) access point of the local server;
with the configuration manager, automatically configure the local client device; and
with an update manager, determine what data is stored on the local client device and push missing data downloaded by the local server from the internet to the local client device.

20. 	(original)	The computer program product of claim 18, comprising computer usable program code to, when executed by the processor and with the configuration manager, installs a local agent on the local client device, wherein the local agent defines how the local client device communicates with the local server.


Allowable Subject Matter
Claims 1-20 are allowed in view of the Applicant's arguments (see Applicant’s Response, filed 7/20/2022) and the cited prior art of record. 
While the combination of Flynn and Bapst disclosed a client-triggered request for data, the combination did not disclose the update manager transmitting a local multicast packet to identify a connected local client device, and querying the connected local client device to determine what core content and applications from the local server are stored on the local client device.  Additionally, while the combination disclosed determining content stored at the client device in terms of webpage content, the combination did not disclose querying the connected local client device to determine what core content and applications from the local server is stored on the local client device and pushing core content and applications that are on the local server that are not on the local client device to the local client device in response to a determination that the local client is communicatively coupled to the local server.  Additionaly, the combination did not disclose tracking a version number of applications on the local client device and updating the connected local client device browser settings.  For these reasons claims 1-20 are allowed over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419